DETAILED ACTION
Applicant’s arguments and claim amendments filed 5/24/2021, regarding the previous 35 USC 103 rejections of claims 1-14 have been fully considered but are not persuasive.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-14 are rejected under 35 U.S.C. 103 as being unpatentable over Miyake et al. (US 2012/055909, as submitted by Applicant in the IDS forms, hereinafter Miyake) in view of Kim et al. (US 2013/0323546, hereinafter Kim).
Regarding claim 1, Miyake discloses a method for manufacturing a secondary battery (Abstract) including an electrode assembly (12 in para. 38 and Fig. 1), an exterior body having an opening and containing the electrode assembly (Fig. 1 and para. 38 wherein the casing 11 has an opening an contains the electrode assembly inside 12), a sealing plate that seals the opening (lid 14 in Fig. 1 and para. 38), a 
Regarding claim 2, the combination of Miyake and Kim discloses The method according to claim 1, as shown above, and the combination of Miyake and Kim further discloses wherein the electrode assembly includes a first electrode assembly unit and a second electrode assembly unit (see claim 1 rejection with first and second electrode assembly units 110a and 110b in para. 40, 43 and Fig. 1C of Kim) and the at least one tab portion includes a plurality of tab portions (see claim 1 rejection where plurality of tab portions are clamped and connected to lead 131 in para. 40, 43 and Fig. 1C of Kim), the first electrode assembly unit including a first tab group constituted by two or more of the tab portions (tabs 111 protruding from assembly 110a of Kim), the second electrode assembly unit including a second tab group constituted by two or more of the tab portions (tabs 111 protruding from assembly 110b of Kim), and wherein the method further comprises: a tab-portion connecting step of connecting the first tab group and the second tab group to the second current collector (see claim 1 rejection and para. 40, 43 and Fig. 1C of Kim where both lead groups are connected to lead collector 131); and a combining step of combining the first electrode assembly unit and the second electrode assembly unit together wherein the combining step is performed after the welding step. (see claim 1 rejection and Kim para. 40, 43 where the assemblies 110a and 110b are considered to be combined upon completion of manufacturing the battery pack), wherein the welding step is performed after the tab-portion 
Regarding claim 3, the combination of Miyake and Kim discloses the method according to claim 2, as shown above, and the combination of Miyake and Kim further discloses a fixing step of electrically connecting the first current collector to the terminal and fixing the first current collector to the sealing plate wherein the welding step is performed after the fixing step.  (Fig. 1, 2, and para. 40-42, 52-55 where the copper terminal below the sealing plate/lid is electrically the copper terminal above the sealing plate lid which they are both fixed to). 
Regarding claims 4 and 14, the combination of Miyake and Kim discloses the method according to claim 1, as shown above, and the combination of Miyake and Kim further discloses wherein a projection provided on the first current collector is placed in an opening or a cut provided in the second current collector and is welded to an edge portion around the opening or the cut in the welding step wherein the first current collector has a current-collector recess in a surface thereof at a position behind the projection provide thereon. (Abstract and para. 63-65 and Fig. 5, 6 where first collector 20 is placed in then welded around the a hole/recess provided in the second current collector 21)
Regarding claim 5, the combination of Miyake and Kim discloses the method according to claim 4, as shown above, and the combination of Miyake and Kim further discloses wherein the rough surface portion is provided on the second current collector in a region around the opening or the cut. (Abstract and para. 52-55, 63-65 and Fig. 5, 6 where the surfaces were roughened around the opening before welding).
Regarding claim 6, the combination of Miyake and Kim discloses the method according to claim 4, as shown above, and the combination of Miyake and Kim further discloses wherein the rough surface portion is provided on the projection on the first current collector. (Abstract and para. 52-55, 63-65 and Fig. 5, 6 where the projection on current collector 20 is roughened).
Regarding claim 7, the combination of Miyake and Kim discloses the method according to claim 4, as shown above, and the combination of Miyake and Kim further discloses wherein the rough surface portion is formed on the at least one of the first current collector and the second current collector before the projection is placed in the opening or the cut. (Abstract and para. 52-55, 63-65 and Fig. 5, 6 where the current collector surfaces where they are going to be welded are roughened happens when the projection of the collector is placed over the hole)
Regarding claim 8, the combination of Miyake and Kim discloses the method according to claim 4, as shown above, and the combination of Miyake and Kim further discloses a rough-surface-portion forming step of forming the rough surface portion by irradiating the at least one of the first current collector and the second current collector with an energy ray after placing the projection in the opening or the cut, wherein the welding step is performed after the rough-surface-portion forming step. (Abstract and para. 52-55, 63-65 and Fig. 5, 6 where the current collector surfaces where they are going to be welded are roughened happens when the projection of the collector is placed over the hole)
Regarding claim 9, the combination of Miyake and Kim discloses the method according to claim 1, as shown above, and the combination of Miyake and Kim further discloses wherein the second current collector includes a thin portion that is thinner than other portions, wherein the rough surface portion is formed on a surface of the thin portion, and wherein the thin portion is welded to the first current collector by irradiating the rough surface portion with the energy ray. (Abstract and para. 52-55, 63-65 and Fig. 5, 6 where the thin center portion of 21 which is being welded together is roughened then welded to current collector 20).
Regarding claim 10, the combination of Miyake and Kim discloses the method according to claim 1, as shown above, and the combination of Miyake and Kim further discloses wherein the rough surface portion is formed by irradiating the at least one of the first current collector and the second current 
Regarding claim 11, the combination of Miyake and Kim discloses the method according to claim 1, as shown above, and the combination of Miyake and Kim further discloses wherein the secondary battery further includes: a conductive member onto which an end portion of the electrode terminal is crimped (rivets 22 in para. 43), the conductive member having an opening at an end thereof adjacent to the electrode assembly (Fig. 2 and para 43); and a deformation plate disposed inside the exterior body to seal the opening of the conductive member (the deformation plate is sealing member 23 in para. 44), wherein the first current collector has a thin portion welded to the deformation plate. (Fig. 2 where a thin portion of 20 is welded to the deformation plate)
Regarding claim 12, the combination of Miyake and Kim discloses the method according to claim 1, as shown above, and the combination of Miyake and Kim further discloses an insulating member disposed inside the exterior body (insulating member 24 in para. 45 and Fig. 2), including an insulating-member first region apart from the sealing plate (first region of insulating member 24 in para. 45 and Fig. 2), an insulating-member second region extending from an end of the insulating-member first region toward the sealing plate, (second region of insulating member 24 in para. 45 and Fig. 2),  and an insulating-member third region extending horizontally from an end of the insulating-member second region along the sealing plate  (third region of insulating member 24 in para. 45 and Fig. 2),  wherein the first current collector is placed on the insulating-member first region (connection between collector 20 and insulation member 24 in Fig. 2) and the second current collector is placed on the insulating-member third region (connection between collector 21 and insulation member 24 in Fig. 2).
Regarding claim 13, the combination of Miyake and Kim discloses the method according to claim 1, as shown above, and the combination of Miyake and Kim further discloses wherein the secondary battery further includes: an inner insulating member disposed inside the exterior body (insulating .

Response to Arguments
Applicant’s arguments and claim amendments filed 5/24/2021, regarding the previous 35 USC 103 rejections of claims 1-14 have been fully considered but are not persuasive.
Regarding the 35 USC 103 rejections, Applicant argues that the welding connection portion 30 of Miyake does not meet the newly added limitation “between a lower surface of the sealing plate and a bottom of the exterior body” (remarks pg. 10).  This argument is not persuasive because the surface of the plate where the welds are located below a side surface which is lower than the uppermost surface of the plate (30 in para. 40-42, Fig, 2), therefore can be considered to be a “lower surface”.  If the claim read “between a (bottommost or lowest) portion of the sealing plate and a bottom of the exterior body” the Applicants arguments would be persuasive, however, a further search and consideration would be required.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANK A CHERNOW whose telephone number is (571)270-7962.  The examiner can normally be reached on Monday-Wednesday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on 5712721481.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FRANK A CHERNOW/Examiner, Art Unit 1729  

/ULA C RUDDOCK/Supervisory Patent Examiner, Art Unit 1729